OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                       AUSTIN


                                               uay   17,   1939
II0n   . 3. J. Dartez, Lay 17, 1939, Page 2


23 of this Act provides a registration     fee of &lO.OO, and Section 20
thereof providns (I renowal fee of i2.50 payable annually on or before
the’firot    day of ?:over.bcr. Lection 27 of the Texas harbor Law
crates     the *8tate Board of Barber Examiners’ sund,v with the follow-
lan .-uage :
               I       . The secretary     ahall keep a record of’ all pro-
        ceedln&*of       the Board and shall be the custodian of all
        such records and shall receive aad receipt              for all money
        collected     by the Board.      All money so received shall be
        immediately deposited with the [atate Treasurer,              v.ho shall
        credit same to a special         fund to be as ‘state Board of 3ar-
        ber ixanin?rs       Fund,’ which money shall be drawn from said
        special    fund upon claims made therefor         by the aoard to tho
        Coffiptroller;     and if found correct,      to be approvod by him
        and vouchers issued therefor,           and countersigned     nnd peid.by
        the State Treasury,       -.hlch special    fund is hereby appropriated
        for the-purpose       of carrying out all the provisions          of this
        Act.     That   al:nually at   the  close  of  business    on ::uqst   31
        of each year a cor;plete report of tho buslnzes transaction
        by the Board showing all receipts           and disburs-ments       skull
        be made by the aoard to tho Governor of the Ltate of Texas.
         . . ”
           Unlike rest of our statutory         special    Funds, the balance      of
funds     tLr_reinat the end of the    clven fiscal      year, cvPr and above
sdrinistrative     expenses, does not pass into the Cencrsl Fund, b;lt
rerains In the Ltate Board of’ barber ::xaminers’ E’und to accumulate
fro- year to year a~contlnulng        fund subject to biennial          approprla-
tions.    But  in  answering  your   inquiries,      we Lusti look   to  the last
biecnial    daportzcntnl   appropriation     bill,    rather than to this
blanket   appropriation    mtida by Section 27, Article         734a, ?enal Code,
of al; moneys in the .;tatc ljoard of tiarbcr : xcn?inersl Zund for the
purpose or carrying cut the provisions             OP the Texns %rbzr Low,
because the operation of the latter enactment, as m appropriation
masure,     1s linltcd,   by Article   8, Tection 6, Constl:ution           of ‘iaxes,
to two years from the date of its enactment in lS2S.
            ?~cnate Bill !:o. 138, Chapter 504, Act? i.egular Zession,
45th i.cgisl?turs,     being the dopnrtzcntal appro?rintiGn      bill    for        the
years   ending ;A.ul:ust 31, 1038, and Anust 31, 1’:3S, pr0vidi.s for               the
State   Board of Zarbcr . xamluers, a budgeted appropriation          fcr
salaries    and r~lctanance   expenses in the total sun of ,62,420.00
for each of ebld years, and provides additionally          as follows:
                                                                                     753
                                                                                B4@pmi4
                                                                               ..Y ,..
Ron, X. J. Cartez,     Pay 17, 1939,. Page 3


           “The foregoing    amount8 for the &ate hoard of Barber
    I,xamlners arci hereby ,approprlated     out of the Ltate Board
    of Barber z.xamlners aund, composed of any b~lanceo         on hand
    at the end of any preceding      fiscal’ year and sny fees and
    other receipts    collected   by soid board and deposited     in
    said fUIId during and for each of the fiscal       yc,:ars ending
    August 31, 1938, and Au:~uot 31, 1939, less transfers         to
    the Ganeral Fund as provided by Statute and/or this appro-
    priation   Act.   There   Is appropriated   and ordered trans-
    ferred ~Z.ighteen Hundred Ge;enty-five      Doll&r8 por year
    from the State board of Barber ~xaminc~rs Fund tci tbe
    General Revenue Fund for the purpose or paying the cost
    oi governmental scrviccs      rendered to @aid Board by the
    Stata Departments supported by the General Fund.”

           Answering your second question first,          it is our opinion
that same should receive a negative answer.            k ruling by this
Department that the State Board of zarber Lxamlnors could Issue
vouchers whereon warrants could lawtully issue, to cover salaries
and admlnlotretive     expenses l~ncurred during the fiscal        year ending
August 31, 1939, but to be paid from moneys coming into ‘the state
Board of Barber Examiners * zaa        from annual renewal fees after the
termination    of such flsoal   year and during the succeeding flsc3l
year, would be tantamount to saying that the above cited dnportnental
appropriation    bill  should be effective      for a lonqcr term than two
years, in contravention      0T Article    8, jectlon    6, Constitution     of
‘i’exas, providing,   in part,  that   no  appropriation    OS money   shall    ts
made for a longer term than two years.
          In addition to this constitutional      inhibition,  he have
Article  12, Hevised Civil Statutes,   providing,     in part, that “the
fiscal  year of the State shall termioate on the 3let day of Aupust
OS each year and appropriations   of the utate Government shall con-
form thereto.”
             Boreover, we have the express language of tbc above cited
departmental appropriation       b111, providing,   in connection u,ith the
budget for the t‘tate Board of Sarbcr Lxaniners,          that the ar,.ounts so
specifically      ltezized  are appropriated   out of the state Board of Ber-
ber txaniners’ irund, “cox>csed of any balnncea on hand at the end of
any preceding fiscal       year and any fees and other receipts     collected
by said board end deposfted        in said fund during and for each of the
fiscal    years ending iiup;ust 31, 1938, aud ;iuEust 31, 1939 ,‘I etc.
!:anifeotly,    annual renewal fees poyuble :Lvcmber 1, 1939, and ollo-
catcd -t,o’t,he State Board of Darbcr Examiners’ eon; tZ.J. Daitez, Kay 17, 1939, Page 4


            Our negetive answer to your second question also finds                 ..
support ln former-oulnions       of this Department, one of v.hlch 1s a
letter   o.>lnion of dtii.8 December 16, 1931, written by ilon. Elbert
Looper, th;.n Assistant     Attorney General, end direoted  to iion. C. v.
~2crral1, Chalnaan, Lailroad Commission of ‘Texas.

           ‘By your first      question you ask If the L;tate Board of Dar-
bar   Xramlners oan operate Flthout requesting           any aarrants to be
issued against the Ztote Board of Liarbcr .kxemlnersQ r*lmduntil such
time as there shall have bosn aolloated           sufficient     revenue to take
care of cutstandlng        obl$gatlons,   and this mii:ht Cuirly be Interpreted
as a general statement OS your second question,              and embraaed Eithln
its mope.      Eowever, assuming thst you xean to inquire If the Board
may lawfully    incur    oblicatlons    during a certain fiscal       year, and
issue   harrants th.:refor against future       revenuee     r.hlch it is anti-
clpated will come into the State Board of Earber i.xaeiners’ i+‘und
during that           f iscel year, we answer such question affirmatively.
           The case of Perguson,    et al v. Johnson, et al, 67 S. F.
(Zd) 372, is authority for the proposition       that obligations     wq be
incurred and liabilities    contracted   for during any fiscal     year by
boards and commissions oven though Sunds to. pay warrants drawn in
payment thereof are not at the time actual1        in the sp:?cial fund ln
question,   but It is reasonably antic ~~~t~~~~s~~~~~~~e~~:~nues
sufficient   to ceet such obligat=;       w
funds during the same fiscal     year.   3ut as ne reed this case, it
does not m::!en to sapthat-            or com?Qission ceri enticlpate   pro-
speatlve revenues for the succeeding flocnl       year or nny other fi5ot31
year, except the one during which the obllgotlons       and expenses were
incurred,   and our answer to your first    question is so limited.
                                              Yours very truly




                                         BY

PbX:N

hPPRO’iF?D

ATTOiCXNEY
        GC:;.RAL 07 l25XA.S